Citation Nr: 1550934	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-28 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound.

2.  Entitlement to service connection for a cervical spine condition, to include as secondary to service-connected degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for peripheral neuropathy of the upper left extremity.

4.  Entitlement to service connection for peripheral neuropath of the upper right extremity.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

7.  Entitlement to a compensable rating prior to February 12, 2013 and 10 percent thereafter for residuals, fractured 2nd toe, right foot.

8.  Entitlement to a rating in excess of 10 percent prior to February 12, 2013 and 20 percent thereafter for degenerative disc disease of the lumbar spine.

9.  Entitlement to an effective date earlier than January 29, 2013 for the award of a total disability rating based on individual unemployability (TDIU) to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1969 and from June 1986 to March 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the May 2012 rating decision, the RO, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating, effective August 31, 2010.  Service connection connection was also awarded for bilateral hearing loss, which was assigned a noncompensable rating, effective August 31, 2010.  The rating decision also increased the rating for the Veteran's lumbar spine disability to 10 percent disabling, effective August 31, 2010 and continued the noncompensable evaluation for the Veteran's fractured 2nd toe, right foot.  Finally, the RO denied service connection for a shrapnel wound, peripheral neuropathy of the bilateral upper extremities and for a cervical spine disability.

Thereafter, in the May 2013 rating decision, the RO, in relevant part, increased the rating for PTSD to 50 percent disabling, effective August 31, 2010; increased the rating for the lumbar spine disability to 20 percent disabling, effective February 12, 2013; and increased the rating for the fractured 2nd toe, right foot to 10 percent disabling, effective February 12, 2013.  The rating decision also granted entitlement to a TDIU, effective January 29, 2013.

The issue of entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of the left and right lower extremities was raised at the April 2015 Board videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for shrapnel wound, a cervical spine disability, radiculopathy of the bilateral upper extremities, entitlement to an increased rating for a lumbar spine disability and entitlement to an earlier effective date for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss has been manifested by no more than Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, anxiety and difficulty establishing and maintaining effective work and social relationships.

3.  Prior to February 12, 2013, the Veteran's fractured 2nd toe, right foot was manifested by subjective complaints of pain, swelling and stiffness, productive of no more than a mild right foot injury.

4.  As of February 12, 2013, the Veteran's fractured 2nd toe, right foot, has been productive of no more than a moderate right foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a compensable rating prior to February 12, 2013 and in excess of 10 percent thereafter for fractured 2nd toe, right foot have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The PTSD and bilateral hearing loss claims stem from the initial grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Turning to the Veteran's increased rating claim for the fractured 2nd toe, right foot, VA's duty to notify was satisfied through letters dated in September 2010 and October 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All relevant post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claims on appeal.  These examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the April 2015 Board videoconference hearing, the undersigned asked questions designed to ensure that the Veteran was aware of the issues before the Board and that all relevant records were included in the claims file.  Such questions were designed to elicit testimony that could substantiate the claims.  In light of these factors, the Board finds the duties imposed by Bryant were met.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




I.  Hearing Loss 

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Factual Background 

The Veteran was afforded a VA examination in October 2010.  He exhibited puretone thresholds in decibels, as follows:





Hz 



1000
2000
3000
4000
RIGHT
35
35
40
60
LEFT
35
40
35
55

The average puretone threshold was 43 for the right ear and 41 for the left ear.  Speech audiometry revealed speech recognition ability of 82 percent for the right ear and 86 percent for the left ear.  

Applying the findings from the October 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing impairment in the right ear and Level II for the left ear.  Where hearing loss is at Level III in one ear and Level II in the other ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran was afforded an additional VA examination in February 2013.  He exhibited puretone thresholds in decibels, as follows:



Hz 



1000
2000
3000
4000
RIGHT
35
45
55
70
LEFT
35
40
45
60

The average puretone threshold was 51 for the right ear and 45 for the left ear.  Speech audiometry revealed speech recognition ability of 86 percent for both ears.  

Applying the findings from the February 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing impairment in both ears.  Where hearing loss is at Level II in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran was afforded a final VA examination in March 2014.  He exhibited puretone thresholds in decibels, as follows:



Hz 



1000
2000
3000
4000
RIGHT
40
45
60
80
LEFT
40
45
45
65

The average puretone threshold was 56 for the right ear and 49 for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent for the right ear and 90 percent for the left ear.  

Applying the findings from the March 2014 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing impairment in both ears.  Where hearing loss is at Level II in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Analysis

The Board has reviewed the probative evidence of record and finds that the Veteran's hearing disability has not been shown to be manifested by an exceptional pattern of hearing impairment; or to otherwise approximate the criteria for a compensable rating at any time during the appeal period.  Fenderson, supra.

The Board acknowledges the Veteran's assertions that his disability is entitled to a compensable evaluation.  However, the examination records reflect no more than Level III auditory acuity for the right ear and Level II auditory acuity for the left ear at any point after service connection was established.  Such findings do not support assignment of a compensable evaluation.  The Veteran's audiometric findings fall squarely within the criteria for a noncompensable evaluation under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In sum, throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  As the preponderance of the evidence is against the claims the benefit of the doubt rule is not applicable and the claim of entitlement to an initial compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  PTSD

The Veteran has been assigned a 50 percent rating for his service-connected PTSD under Diagnostic Code 9411.

Under the general rating formula, a 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that a new fifth edition of the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association (also known as "the DSM-V") has been released.  This is applicable in cases pending before the RO on or after August 4, 2014, as here.  While its predecessor, the DSM-IV, utilized a 
Global Assessment of Functioning (GAF) scale, the current DSM discards this measure and thus GAF scores will not be considered in evaluating the instant claim.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Also, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

Factual Background

The Veteran was afforded a VA examination in October 2010.  At that time, he reported that he had suffered from difficulties in his social and occupational functioning since his return from Vietnam.  He stated that he had recurring nightmares and thoughts and memories about the events in Vietnam.  Other noted symptoms included difficulty with anger and sleep, irritability, feeling isolated, being emotionally detached, difficulty establishing emotional relationships, being hypervigilant and easily startled, flashbacks, difficulty concentrating, avoidance of discussing military service and no interest in doing things.  He denied suicidal thoughts or suicide attempts but reported a mostly dysphoric mood as well as being anxious most of the time.  He mentioned that he volunteered at VFW and constantly worried about the bartenders' safety if he left before them.  The appellant reported that he had no children and, although he had several relationships in the past, he never married due to his difficulty of getting emotionally close with others.  

On mental examination, the claimant appeared to be his stated age and was casually dressed, with fair hygiene.  He was cooperative and verbal, and made fair eye contact during the evaluation.  There were no abnormal movements observed.  His speech was clear and coherent with normal tone and pressure.  He was alert and oriented to time, place, and person.  His mood was anxious and his affect was blunted.  He denied any auditory or visual hallucinations, but reported that he experienced flashbacks and intrusive memories and recollections about Vietnam events.  His thought processes were logical and goal directed without loosening of association or flight of ideas.  His memory was fairly intact for recent and remote events and he was able to recall 2 out of 3 objects in 3 minutes.  His attention and concentration were faire and he was able to complete serial 7s with 3 mistakes and was able to spell words backwards.  His intelligence was within normal range, his insight was fair and his judgment was intact.  

The examiner determined that the Veteran had traumatic experiences during his military service and continued to re-experience the events through nightmares and intrusive memories.  He also reported avoidance, as well as symptoms of hyperarousal.  The examiner determined that the appellant experienced moderate impairment in his social and interpersonal relationships as well as mild impairment in his occupational functioning.

The Veteran was afforded an additional VA examination in February 2013.  The examiner determined that the appellant's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.  At the time of the examination, the Veteran reported that he lived alone and mostly watched television.  He also mentioned that he had difficulty sleeping. 

On mental evaluation, it was noted that the Veteran looked younger than his stated age and was alert and oriented to person, place and time.  He was casually dressed and his speech was fluent with volume being within normal limits.  The appellant's thoughts were predominantly tangential, although at times they were circumstantial.  He was courteous and polite, his mood was dysphoric (anxious and tearful) and his affect was restricted.  His memory was intact and his attention, concentration, and focus were poor.  Additionally, the Veteran's judgment and abstract reasoning were fair.  The examiner opined that the cognitive disorganization, as expressed through the appellant's thought process, got in the way of his focus, attention, and concentration.   It was noted that during very structured portions of the evaluation, when the appellant was trying to stay focused, he had difficulty doing so and quickly reverted to his dominant thought process.  Specifically, it was noted that he had great difficulty staying on point and was easily diverted in a number of directions sharing the common themes of Vietnam, his service, and how he had been mistreated by the VA.  The examiner stated that it was a constant battle to keep the appellant on point.  The Veteran denied, and there was no indication of, suicidal or homicidal ideation hallucinations or delusions.  

Associated symptoms of the Veteran's PTSD included depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure or irrelevant, impaired judgment and abstract thinking, gross impairment in thought process or communication, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships and impaired impulse control, such as in provoked irritability with periods of violence.

The Veteran was afforded a final examination in March 2014.  The examiner also determined that the appellant had occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran continued to live alone and was not in a romantic relationship.  However, he reported some social interaction with neighbors, which mostly consisted of having dinner together.  He continued to prefer mostly solitary activities, yet reported that he was the commander of his local VFW chapter.  

Symptoms associated with the Veteran's PTSD included depressed mood, anxiety, suspiciousness, flattened affect, circumstantial, circumlocutory or stereotyped speech, speech that was intermittently illogical, obscure or irrelevant, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

On mental status evaluation, it was noted that the Veteran arrived on time and was casually and appropriately dressed.  He was polite, cooperative, and respectful.  Clinical rapport was easily established and maintained as the appellant maintained an open and non-defensive demeanor throughout the evaluation.  On clinical examination, he was alert and oriented; his mood was dysphoric with affect congruent.  His speech was well developed, but circumstantial and tangential.   He frequently trailed off topic, but was easily redirected.  Eye contact was direct and sustained.  He maintained attention and his concentration was impoverished.  He had difficulty spelling words backwards and reciting months of the year backwards; however, he ultimately completed the task correctly with multiple self-corrections.  Test and social judgment were intact.  The Veteran denied homicidal or suicidal ideations and any current perceptual disturbances.

VA medical records from November 2012 to February 2014 note PTSD symptoms including nightmares and difficulty sleeping.  During treatment, the appellant was alert and oriented, casually dressed, neat, and clean.  His affect and mood was depressed, congruent, and constricted.  He had good eye contact and his speech was goal directed and articulate.  He had average intelligence and his thought process was logical and linear.  His judgment and insight were intact and his concentration and memory were intact, clear and adequate with no deficits noted or reported.  Hallucinations were not observed nor were a history of hallucinations reported.  By assessment, there were no suicidal or homicidal ideas, intent, plans or behaviors.

In testimony provided during the February 2015 Board videoconference hearing, the Veteran reported that he had periods of depression, anger issues, and was security-conscious.  He also mentioned that he was socially withdrawn, had difficulty sleeping, and was hypervigilant.  The claimant stated that he was not taking medication for his PTSD symptoms at the time of the hearing.

Analysis

Having considered the evidence of record, the Board finds that a rating in excess of 50 percent for PTSD is not warranted for any portion of the rating period on appeal.  The claimant has exhibited symptoms of depressed mood, anxiety, suspiciousness, flattened affect, disturbances of mood, difficulty concentrating and hypervigliance.  Such symptomatology has been contemplated in the current 50 percent evaluation.  The Board notes that it is not the individual symptoms but their overall impact on functioning that drives the evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the symptoms shown have resulted in occupational and social impairment with reduced reliability and productivity, as approximated by the currently assigned 50 percent rating.  As such, a higher rating is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  (2015).

In finding against the next higher 70 percent rating, the evidence fails to show that the Veteran suffers from frequent obsessive rituals, hallucinations, delusions, or spatial disorientation.  Moreover, there is no evidence of neglect of personal appearance and hygiene or impaired thought and judgment.  The Veteran also denied suicidal or homicidal ideations.  While certain symptoms listed under the criteria for a 70 percent evaluation have been noted, such as speech intermittently illogical, obscure or irrelevant and near-continuous panic or depression, such symptoms have not been shown to have had an impact on the Veteran's overall ability to function socially and occupationally.  Therefore, such symptoms do not indicate a disability picture to commensurate the next -higher 70 percent rating.  Notably, during the March 2014 VA examination, the Veteran reported that he was the commander of his local VFW chapter and would dine out with his neighbors.  As such, the Board finds that the symptoms demonstrated during the period on appeal have not been shown to result in occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating.

In sum, the Board finds that the preponderance of the evidence weighs against a finding of entitlement to an initial rating in excess of 50 percent for PTSD.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial rating in excess of 50 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




III.  Fractured 2nd Toe, Right Foot

The Veteran's fractured 2nd toe, right foot has been assigned a noncompensable rating prior to February 12, 2013 and 10 percent thereafter under Diagnostic Code 5284 for foot injuries.

Under Diagnostic Code 5284, a moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "moderate" and "marked" are not defined in the VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2015).

Factual Background

The Veteran was afforded a VA examination in September 2010.  It was noted that he fractured his right second toe distal tarsal bone during service.  At the time of the examination, he reported flare-ups that occurred several times per year, but less than monthly, which lasted more than 2 days but less than 7 days.  Associated symptoms with flare-ups included stiffness, swelling and pain.  There was no heat, redness, fatigability, weakness or lack of endurance. 

On physical examination of the right foot, there was no swelling, instability, or weakness.  However, there was evidence of painful motion, tenderness, and abnormal weight bearing.  On weight bearing and non-weightbearing there was inward bowing of the foot, which was partially correctable with manipulation.  There was no pain or spasm on manipulation.  There was midfoot malalignment, which was correctable with painful manipulation.  There was no pronation and no arch present.  Right heel valgus was present at 10 degrees, which was not correctable by manipulation.  There was no muscle atrophy.  X-ray findings revealed mild degenerative changes without acute osseous abnormality.  

The examination report following a February 2013 VA examination noted diagnoses of hallux valgus, toe fracture, and ostearthritis.  On physical examination, there was no Morton's neuroma, hammer toe, pes cavus, malunion or nonunion or evidence of bilateral weak foot.  However, there was hallux valgus with mild or moderate symptoms. 

The Veteran was afforded an additional examination in March 2014, at which time it was noted that he had a second toe right foot injury, which was moderate.  On physical examination, there was no Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones.  

Analysis

Based on a review of the evidence of record, the Board finds that a compensable rating prior to February 12, 2013 and in excess of 10 percent thereafter is not warranted for the Veteran's fractured 2nd toe, right foot.

Prior to February 12, 2013, the Veteran's fractured 2nd toe, right foot was manifested by complaints of pain, stiffness and swelling.  Despite the Veteran's complaints of pain, the evidence shows that the overall all level of disability associated with the service-connected fractured 2nd toe, right foot was not moderate in severity during this stage of the appeal.  In so finding, the September 2010 VA examiner found the Veteran to have mild degenerative changes.  Thus, a compensable rating is not warranted under Diagnostic Code 5284 at any time prior to February 12, 2013.

As of February 12, 2013, the Veteran's fractured 2nd toe, right foot was determined to be moderate in severity.  Notably, the February 2013 and March 2014 VA examiners found the Veteran's fractured 2nd toe, right foot to be mild to moderate.  At no point does the evidence of record suggest the appellant's disability was moderately severe or severe in nature.  As such, a rating in excess of 10 percent is not warranted for any portion of the rating period on appeal.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not receive a higher rating under another diagnostic code based on the symptoms demonstrated in the record.  See 38 C.F.R. § 4.71a.  For example, there is no showing of claw foot or malunion of the metatarsal bones, precluding consideration under Diagnostic Code 5278 or 5283.  There is also no ankylosis and no evidence that the disability should be equated with an amputation.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating prior to February 12, 2013 and in excess of 10 percent thereafter, for fractured 2nd toe, right foot must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's fractured 2nd toe, right foot, PTSD and bilateral hearing loss are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to a compensable rating prior to February 12, 2013 and in excess of 10 percent thereafter for fractured 2nd toe, right foot is denied.


REMAND

During the April 2015 Board videoconference hearing, the Veteran reported that he received private treatment for his lumbar spine condition.  Specifically, he reported that he received treatment from a neuropathy center and a chiropractor.  However, private treatment records for the appellant's lumbar spine disability have not been associated with the claims file.  On remand, outstanding private treatment records must be obtained.

The Veteran asserts that he has a shrapnel wound that is related to military service.  Specifically, he contends that while serving in Vietnam, he was hit with shrapnel.  He was treated in the field and there was no subsequent treatment following the incident.  A review of the claimant's service treatment records is negative for treatment for a shrapnel injury or wound.  However, his DD Form 214 demonstrates that he received 2 Overseas Service Bars (O/S) which is indicative of service in a combat zone.  Further, findings from a June 2007 x-ray report noted that the images were suggestive of previous gunshot or shrapnel.  In light of the foregoing, the Veteran should be afforded a VA examination to determine if the gunshot or shrapnel wound noted in the June 2007 x-ray report is related to the Veteran's period of military service.   

Additionally, during the Board videoconference hearing, the appellant asserted that his cervical spine disability is secondary to his service-connected lumbar spine disability.  The Board acknowledges that private treatment records dated in June 2003 demonstrated a cervical spine strain resulting from a post-service work related injury.  However, an opinion is needed to determine whether any cervical spine disability was caused or aggravated by the appellant's service-connected lumbar spine disability.  

The Veteran also asserted that neuropathy of the bilateral upper extremities is secondary to nonservice-connected diabetes mellitus.  However, the Board notes that the private treatment records for the appellant's cervical spine disability included complaints of radiating pain down the left arm with a June 2003 record reporting a diagnosis of radiculopathy of the upper left extremity.  Therefore, the Board finds this issue is inextricably intertwined with the still-pending claim for service connection for a cervical spine disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).

Lastly, the Veteran's claims of entitlement to service connection for a cervical spine disability, neuropathy of the bilateral upper extremities and entitlement to an increased rating for PTSD are inextricably intertwined with the TDIU claim on appeal claim.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical treatment for his lumbar spine disability and furnish appropriate authorization for the release of the medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals. 

2.  Schedule the Veteran for a VA examination to determine if he has any residuals of a shrapnel wound.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the VA examination report.

Following review of the claims file and examination of the Veteran, the examiner should identify any residuals and provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that they are consistent with the Veteran's report of a shrapnel wound in service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner must also discuss the lay statements of record.

3.  Schedule the Veteran for a VA examination to determine the etiology of his cervical spine disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all cervical spine disabilities found on examination to include any neurological findings.  Thereafter, the examiner should provide the following opinions:

a.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed cervical spine disability is caused by the Veteran's service-connected lumbar spine disability?

b.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed cervical spine disability is aggravated (chronically worsened) by the Veteran's service-connected lumbar spine disability?

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of cervical spine disability prior to aggravation?

c.  If the diagnosed cervical spine disability is not caused or aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine, is at least as likely as not (a 50 percent probability or more) that the any diagnosed cervical spine disability is otherwise etiologically related to his period of active military service. 

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner must discuss the effects of the post-service cervical spine injury on any current cervical spine disability.  

The examiner must also discuss the lay statements of record.

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


